Exhibit 10.14

McKesson

ASSIGNMENT

 

This Assignment is made as of the 1st day of November, 2005 by INLAND REAL
ESTATE ACQUISITIONS, INC., an Illinois corporation (“Assignor”) to and for the
benefit of MB CONROE LIMITED PARTNERSHIP, an Illinois limited partnership
(“Assignee”).

 

Assignor does hereby sell, assign, transfer, set over and convey unto Assignee
all of its right, title and interest as Buyer under into that Earnest Money
Contract dated as of September 16, 2005, as amended, and entered into by Conroe
Distribution BTS, LP, a Delaware limited partnership and Assignor, as Buyer
(collectively, the “Agreement”), for the sale and purchase of the property
described by the Agreement, located in the City of Conroe, State of Texas.

 

Assignor represents and warrants that it is the Buyer under the Agreement, and
that it has not sold, assigned, transferred, or encumbered such interest in any
way to any other person or entity. By acceptance hereof, Assignee accepts the
foregoing assignment and agrees, from and after the date hereof, to (i) perform
all of the obligations of Buyer under the Agreement, and (ii) indemnify, defend,
protect and hold Assignor harmless from and against all claims and liabilities
arising under the Agreement.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this instrument as of
the date first written above.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.

an Illinois corporation

 

 

By:

/s/ Lou Quilici

Name:

Lou Quilici

As Its:

Senior Vice President

 

 

ASSIGNEE:

 

 

MB CONROE LIMITED PARTNERSHIP,

an Illinois limited partnership

 

 

By:

MB Conroe GP, L.L.C., a Delaware limited liability company, its general partner

 

 

By:

Minto Builders (Florida), Inc., a Florida Corporation, its sole member

 

 

By:

/s/ Charles V. Benvenuto

Name:

Charles V. Benvenuto

Its:

Authorized Agent

 

--------------------------------------------------------------------------------

 